Exhibit 10.1

SEPARATION AGREEMENT

AND

WAIVER AND RELEASE OF ALL CLAIMS

This Separation Agreement and Waiver and Release of All Claims (the “Agreement”)
is made and entered by and between Transgenomic, Inc. (the “Company”) and Collin
J. D’Silva (“Employee”) in connection with the resignation of Employee. Company
and Employee desire to resolve all disputes between them, known and unknown.

In resolution of any and all disputes, if any, between the Company and Employee
arising from Employee’s employment by the Company or Employee’s resignation from
the Company, or otherwise, and in consideration of the payments to Employee made
under Paragraph 3 of this Agreement, the Company and Employee promise and agree
as follows:

1. Employment Status. Effective as of the Effective Date (as defined below) and
continuing through the Employment Termination Date (as defined below), Employee
shall serve as the Company’s “Director of Mergers and Acquisitions.” During the
period in which Employee serves as the Company’s Director of Mergers and
Acquisitions, Employee’s sole responsibility shall be to work with Thomas Weisel
Partners, LLC (“TWP”) in connection with TWP’s evaluation of strategic
alternatives on behalf of the Company. Employee’s services shall be performed at
the direction and under the supervision of the Company’s Chief Executive
Officer, and the Chief Executive Officer shall participate in all meetings and
conference calls between Employee, TWP and/or any third parties. Employee shall
vacate his Company office as of the Effective Date. Unless otherwise approved by
the Company’s Chief Executive Officer, in writing, Employee shall not use
Company facilities, equipment or support staff in performing his services as the
Company’s Director of Mergers and Acquisitions, except that Employee shall be
provided with ongoing access to Company e-mail and cellular telephone service
while performing such services. Effective as of the earlier of (a) the
termination of the Company’s engagement with TWP or (b) March 31, 2007 (such
earlier date being referred to herein as the “Employment Termination Date”),
Employee shall be deemed to have resigned his employment with the Company in all
capacities. From and after the Employment Termination Date, Employee’s
employment by and with the Company shall be terminated and he shall no longer be
employed by or as an agent of the Company.

2. Resignation of Positions as Officer and Director. Effective as of the
Effective Date, Employee shall be deemed to have resigned from the Board of
Directors of the Company, including his position as Chairman of the Board.
Additionally, effective as of the Effective Date, Employee shall be deemed to
have resigned his position as Secretary of the Company. From and after the
Effective Date, Employee shall have no further rights as an officer or director
of the Company or to serve as an observer to the Board of Directors of the
Company.

3. Employment and Separation Payments. The Company shall, in exchange for the
covenants and promises, and subject to all of the terms and conditions,
contained in this Agreement, pay to Employee an amount equal to Employee’s base
salary in effect as of the date of this Agreement ($19,166.67 per month), less
applicable federal, state and local withholding taxes, through March 31, 2007.
Such payments shall be made in accordance with the Company’s standard payroll
procedure, and shall be made irrespective of whether the Employment Termination
Date occurs prior to March 31, 2007. In addition, the Company shall reimburse
Employee for all pre-approved and properly reimbursable business expenses
incurred in connection with Employee’s services as the Company’s Director of
Mergers and Acquisitions through the Employment Termination Date.

 



--------------------------------------------------------------------------------

4. Continued Health Insurance. Employee is eligible to elect continued group
health coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). If Employee chooses to continue health insurance coverage, the
Company will pay the employer and employee portions of premiums for such
continuation coverage for a period of eighteen (18) months following the
Effective Date.

5. Confidentiality, Non-competition and Non-solicitation.

(a) Employee acknowledges that the information, observations and data obtained
by him during the course of his employment with the Company concerning the
business or affairs of the Company and its subsidiaries is the property of the
Company or such subsidiary, as the case may be. Therefore, Employee agrees that
he will not directly or indirectly use, divulge, furnish or make accessible to
any unauthorized person or use for his own account any confidential or
proprietary information or trade secrets of the Company or any of its
subsidiaries without the Company’s prior written consent, except and to the
extent required by law. In the event Employee shall be required by law to make
any disclosure as set forth above and prior to any such disclosure, Employee
shall promptly notify the Company in writing of the basis for and the extent of
the required disclosure and shall cooperate with the Company to preserve in full
the confidentiality of all intellectual property, trade secrets, confidential
information and other proprietary rights of the Company and/or its subsidiaries.
For purposes hereof, confidential information does not include any information
that has become publicly known or made generally available through no wrongful
act of Employee or of any other person who is known by Employee to be subject to
a confidentiality agreement with the Company.

(b) Employee agrees that for three (3) years after the Employment Termination
Date, he will neither directly nor indirectly engage in, have any interest in,
own, manage, operate, control, be connected with as a stockholder, joint
venturer, officer, employee, partner or consultant or invest or participate in a
business competing with any of the businesses then conducted (or, to the
knowledge of Employee, planned to be conducted within one year) by the Company
or any of its successors or subsidiaries.

(c) Employee agrees that for one (1) year after the Employment Termination Date,
he will not directly or indirectly through another entity (i) induce or attempt
to induce any employee of the Company or any subsidiary to leave the employ of
the Company or such subsidiary, or in any way interfere with the relationship
between the Company or any subsidiary and any employee thereof, (ii) hire any
person who was an employee of the Company or any subsidiary at any time during
the prior six (6) months, or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any subsidiary
to cease doing business with the Company or such subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any subsidiary.

(d) Nothing contained in this Paragraph 5 shall prevent Employee from owning up
to a 5% interest in any corporation or entity having one or more classes of its
securities listed on a national securities exchange or publicly traded in the
over-the-counter market, provided Employee is not actively involved in the
operation or management of such corporation or entity.

(e) If, under the circumstances existing at the time of enforcement of this
Paragraph 5, the period, scope or geographic area described in this Paragraph 5
shall be found or held to be unreasonable, the parties hereto agree that the
maximum period, scope or geographic area reasonable under the circumstances
shall be substituted for the stated period, scope or geographic area.

6. Release of All Claims. In consideration of the payments made pursuant to
Paragraph 3 of this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Employee, on
behalf of Employee and his Heirs, hereby irrevocably, unconditionally and
completely releases, discharges and holds harmless the Company of, from and

 

2



--------------------------------------------------------------------------------

against any and all Claims (as such terms are defined below). This release is a
material inducement to the Company to enter into this Agreement.

The release set forth in this Paragraph 6 includes, without limitation, any
Claim(s) that Employee or his Heirs has, had, or may claim to have, whether
known or unknown, against the Company for or arising out of:

 

  •  

Breach of express or implied contract, including but not limited to any contract
of employment, and any employment-related torts or personal injuries (whether
physical or mental), including wrongful termination or discharge, intentional or
negligent infliction of emotional distress, defamation, interference with
contractual relations, invasion of the right to privacy, misrepresentation,
negligence, conspiracy or otherwise;

 

  •  

Any federal or state law, including without limitation Title VII of the Civil
Rights Act of 1964 [42 USC Section 2000e (and following sections)], or any other
federal, state or local law that prohibits discrimination on the basis of race,
color, religion, sex, age, national origin, ancestry, disability, or any other
protected group status;

 

  •  

The Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act [29 USC Section 621 (and following sections)], which prohibit
discrimination against employees age 40 and above;

 

  •  

The Family and Medical Leave Act [29 USC Section 2601 (and following sections)];

 

  •  

The Employee Retirement Income Security Act [29 USC Section 1001 (and following
sections)];

 

  •  

The Reconstruction Era Civil Rights Act [42 USC Section 1981 (and following
sections)];

 

  •  

The Americans with Disabilities Act [29 USC Section 12101 (and following
sections)];

 

  •  

The Worker Adjustment and Retraining Notification Act [29 USC Section 2100 (and
following sections)];

 

  •  

Attorneys’ fees, expenses, or court costs; and

 

  •  

Any other Claim(s) in any way related to or arising out of Employee’s employment
with the Company or the termination of that employment.

Nothing in this Agreement waives Employee’s rights, if any, to continue
Employee’s participation in any employee welfare benefit plan, as allowed by
COBRA and the terms, conditions, and limitations of any such plan, or any vested
rights that Employee may have under any employee pension or welfare benefit plan
or stock option plan in which Employee participated as an employee of the
Company.

For purposes of this Agreement, the following terms shall have the following
meanings:

“Heir(s)” means and includes Employee’s heirs, personal representatives,
guardians, conservators or assigns, and any and all other persons or entities
claiming by, through, or under Employee.

“Claim(s)” means and includes any and all claims, liabilities, charges, demands,
promises, agreements, grievances and lawsuits (including claims for attorneys’
fees, costs, back

 

3



--------------------------------------------------------------------------------

pay, front pay, benefits and punitive and compensatory damages) of any nature
whatsoever and causes of action of any kind or nature whatsoever, including
without limitation, claims for contribution, subrogation, or indemnification,
whether direct or indirect, liquidated or unliquidated, known or unknown, which
Employee or any Heir had, has, or may claim to have against the Company, arising
out of or otherwise related to Employee’s employment by the Company (or the
termination of such employment).

7. Full and Complete Release. Employee understands and agrees that he is
releasing and waiving all Claim(s) of any type, whether or not Employee knows
that any such Claim(s) exist in Employee’s favor at the time Employee signs this
Agreement, and including Claims which, if Employee knew of their existence,
would materially affect Employee’s decision to sign this Agreement. For the
purpose of implementing a full and complete release and discharge of the
Company, Employee expressly acknowledges that the release set forth in Paragraph
6 is intended to include in its effect, without limitation, all Claim(s) which
Employee does not know or suspect to exist at the time this Agreement is
executed and that the release set forth in Paragraph 6 contemplates the
extinguishment of any such Claim(s).

8. Covenant Not to Sue. Employee promises not to file, or permit to be filed on
Employee’s behalf, and immediately to dismiss or withdraw, any lawsuit, charge,
or complaint against the Company with any administrative agency (unless
prohibited by applicable statute or agency regulation) or with any state or
federal court asserting any Claim(s) released in Paragraphs 6 and 7. In
addition, Employee waives any right to recover damages, costs, and attorneys’
fees in any action brought by Employee or by any other person or entity on
Employee’s behalf asserting any Claim(s) released by Paragraphs 6 and 7.

If and only if a court of competent jurisdiction rules, and such ruling is
affirmed on appeal or the Company elects not to appeal such ruling, that
Employee is prohibited from waiving Employee’s right to recover damages, costs,
or attorneys’ fees, as set forth above, Employee agrees that the entire amount
paid to Employee under Paragraph 3 of this Agreement, less the sum of One
Hundred and no/100 Dollars ($100.00), shall be set off against any recovery that
Employee might obtain against the Company in any action brought against the
Company asserting any Claim(s) released in Paragraphs 6 and 7 hereof. In
addition, the Company will be released of all covenants and promises it has made
in connection with the execution of this Agreement and will be entitled to
recover any and all legal fees and costs (including expert fees) incurred by the
Company in defending against any action or charge brought against the Company
asserting any Claim(s) released under Paragraphs 6 and 7 of this Agreement, in
addition to any other relief to which the Company may be legally entitled.

9. Compliance with Securities Laws. Employee acknowledges that he currently is
and, after the Employment Termination Date, he will continue to be subject to
all applicable laws, rules and regulations governing the sale or purchase of
securities, including but not limited to the Securities Act of 1933 (the “33
Act”) and the Securities Exchange Act of 1934 (the “34 Act”) with respect to
shares of the common stock of the Company. Accordingly, Employee agrees that,
for so long as he holds at least ten percent (10%) of the outstanding capital
stock of the Company, he will not trade in Company securities if he is in
possession of any material, non-public information with respect to the Company.
Additionally, Employee agrees that, through the Employment Termination Date, he
(a) will comply with all Company policies pertaining to or limiting the sale of
Company securities, including but not limited to any trading windows, and
(b) will notify the Company’s Chief Financial Officer at least three
(3) business days prior to executing any trade of Company securities. Provided
that the Employee has complied with the requirements of subparagraph (b) of the
immediately preceding sentence, through the Employment Termination Date, the
Company agrees that it shall prepare and submit to the United States Securities
and Exchange Commission, on the Employee’s behalf, any filings required pursuant
to Sections 13(d) and 16 of the 34 Act and the rules and regulations promulgated
thereunder. Employee hereby acknowledges that, after the Employment Termination
Date, he shall be solely responsible for preparing and submitting to the United
States Securities and Exchange Commission any filings required pursuant to
Sections 13 (d) and

 

4



--------------------------------------------------------------------------------

16 of the 34 Act and the rules and regulations promulgated thereunder, and
Employee represents to the Company that all such filings shall be in compliance
with the requirements of the 34 Act.

10. Acknowledgement of Receipt. Employee acknowledges and agrees that on the 9th
day of January, 2007, he received from the Company a copy of this Agreement.

11. Review Period. Employee acknowledges and understands that he has been given
twenty-one (21) days from the date Employee receives a copy of this Agreement to
consider and review the terms of this Agreement prior to signing it, and
releasing his claims. Employee understands that he may execute this Agreement,
in his sole and absolute discretion, prior to the expiration of said twenty-one
(21) day period.

12. Right of Revocation. Employee acknowledges and understands that he may
revoke this Agreement for a period of up to seven (7) days after he executes it
(not counting the day it is signed). To revoke this Agreement, Employee must
give written notice to the Company stating that Employee wishes to revoke this
Agreement, by providing notice by hand-delivery or U.S. mail to:

Mr. Greg Sloma

Transgenomic, Inc.

12325 Emmett

Omaha, NE 68164

If Employee mails a notice of revocation to the Company, it must be postmarked
no later than seven (7) days following the date on which Employee signed this
Agreement (not counting the day it was signed) or the revocation will not be
effective.

Employee acknowledges and understands that the “Effective Date” of this
Agreement shall be seven (7) days following execution by Employee of this
Agreement, if the Agreement is not revoked.

13. Remedies. Employee expressly acknowledges that any breach or violation of
any of the covenants and agreements made by him in this Agreement will cause
immediate and irreparable injury to the Company and that in the event of a
breach or threatened or intended breach of this Agreement by him, the Company,
in addition to all other legal and equitable remedies available to it, shall be
entitled to injunctions, both preliminary and temporary, and restraining orders,
enjoining and restraining such breach or threatened or intended breach.

14. Wages Paid in Full. The Company agrees that, on January 15, 2007, it shall
pay to Employee all of Employee’s accrued but unused vacation benefits. Upon
receipt of such payment, Employee acknowledges that he shall have received all
monies due and owing to Employee from the Company, including without limitation
any monies due and owing to Employee for wages, vacation benefits or otherwise,
and that he has no claim against the Company whatsoever for the payment of any
further wages, vacation benefits, or other monies except as specifically
identified herein.

15. Return of Property. Employee certifies that he has delivered or caused to be
delivered to the Company the following:

a. any and all Company equipment and all documents or other tangible or
electronic materials (whether originals, copies, or abstracts, and including
without limitation, books, records, manuals, files, calling or business cards,
credit cards, customer or company lists or records, correspondence, computer
printout documents, contracts, phone and address lists, memoranda, notes, work
papers, agreements, invoices and receipts) which in any way relate to the
Company’s business and were furnished to Employee by the Company or were
prepared,

 

5



--------------------------------------------------------------------------------

compiled, used or acquired by Employee while employed by the Company, excluding
personal items paid for by Employee and any items that are necessary to the
performance of Employee’s services as Director of Mergers and Acquisitions
(which items shall be delivered to the Company upon the Employment Termination
Date);

b. all keys, combinations, and access codes to the premises, facilities and
equipment of the Company (including without limitation, the offices, desks,
storage cabinets, safes, data processing systems and communications equipment);
and

c. any money owed by Employee to the Company for whatever reason.

16. Restriction on Disclosure. This Agreement is and contains confidential
information owned by the Company. Employee agrees that he shall not disclose the
terms of this Agreement except to the extent required by law. Notwithstanding
the foregoing, Employee may disclose the terms of this Agreement to Employee’s
spouse, attorney, agent, financial advisor or tax advisor if, as a condition of
such disclosure, Employee first advises such person and obtains a commitment in
favor of the Company that such person must not disclose the terms of this
Agreement except to the extent required by law.

17. No Admission. This Agreement does not constitute an admission by the Company
or Employee, and the Company and Employee each specifically deny that the
Company or Employee has violated any contract, law, or regulation or that it has
discriminated against the other party or otherwise infringed on the other
party’s rights or privileges or done any other wrongful act.

18. General. This Agreement constitutes the entire understanding between the
parties on the subject matter contained herein, and supersedes all negotiations,
representations, prior discussions, and preliminary agreements between the
parties. No promise, representation, warranty, or covenant not included in this
Agreement has been or is relied upon by either party. Notwithstanding any
statute or case law to the contrary, this Agreement may not be modified except
by a written instrument signed by each of the parties, whether or not such
modification is supported by separate consideration. This Agreement shall be
binding upon and be for the benefit of the Company and its successors and
assigns and Employee and his Heirs. Employee and the Company warrant that they
have not assigned any Claim(s) released by this Agreement, or any interest
therein, to any third party. Any waiver by any party hereto of any breach of any
kind or character whatsoever by any other party, whether such waiver be direct
or implied, shall not be construed as a continuing waiver of, or consent to, any
subsequent breach of this Agreement on the part of the other party. In addition,
no course of dealing between the parties, nor any delay in exercising any rights
or remedies hereunder or otherwise, shall operate as a waiver of any of the
rights or remedies of the parties. The provisions of this Agreement are
severable. If any part of this Agreement is found to be unenforceable, the other
provisions shall remain fully valid and enforceable. It is the intention and
agreement of the parties that all of the terms and conditions hereof be enforced
to the fullest extent permitted by law.

19. Knowing and Voluntary Execution. Employee acknowledges that he has read this
Agreement carefully and fully understands the meaning of the terms of this
Agreement. Employee acknowledges that he has signed this Agreement voluntarily
and of Employee’s own free will and that he is knowingly and voluntarily
releasing and waiving all Claim(s) that he has or may have against the Company.

20. Consultation with Attorney. The Company advises Employee to consult with an
attorney of Employee’s choosing prior to signing this Agreement. Employee will
be solely responsible for any attorneys’ fees incurred by Employee in connection
with this Agreement.

21. Employee Representations. Employee represents and warrants that: (a) he is
over the age of majority, of sound mind and has the exclusive power and
authority to execute and deliver the

 

6



--------------------------------------------------------------------------------

Agreement; (b) the Agreement has been duly executed and delivered by Employee,
after having been advised in writing to seek legal counsel and having the
opportunity to consult with legal counsel, and it constitutes Employee’s legal,
valid, and binding obligation enforceable in accordance with its terms;
(c) Employee is the exclusive owner of all rights and claims Employee may have
or assert against the Company and no person or entity is now, or shall be,
subrogated to any claims or rights that Employee has or may have against the
Company; and (d) no promises, representations or inducements have been made by
the Company to Employee to cause Employee to sign the Agreement.

22. Miscellaneous. All matters pertaining to the validity, construction,
interpretation, and effect of the Agreement shall be governed by the laws of the
State of Nebraska. If for any reason the Agreement is not executed or otherwise
consummated, the Agreement shall not constitute any evidence in any proceeding
or be used in discovery in any way. Employee and the Company agree mutually not
to denigrate or disparage the other following the Employee’s termination of
employment.

I HAVE BEEN AFFORDED THE OPPORTUNITY TO REVIEW AND CONSIDER THIS DOCUMENT FOR AT
LEAST TWENTY-ONE (21) DAYS.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS FROM THE DATE GIVEN BELOW TO REVOKE THIS
RELEASE AND WAIVER.

I HAVE READ AND UNDERSTAND THIS DOCUMENT. I HAVE SIGNED THIS DOCUMENT FREELY AND
OF MY OWN ACCORD AFTER HAVING BEEN GIVEN AMPLE OPPORTUNITY AND HAVING BEEN
ADVISED TO SECURE THE ADVICE AND COUNSEL OF AN ATTORNEY OF MY CHOOSING.

 

Executed this 12th day of January, 2007.

 

Transgenomic, Inc. By:   /s/ GREGORY T. SLOMA Its:   Board Member Transgenomic,
Inc. /s/ COLLIN J. D’SILVA Collin J. D’Silva

 

7